o f f i c e o f c h i e f c o u n s e l number release date department of the treasury internal_revenue_service washington d c date cc it a 2ajpfalzgraf tl-n-1909-01 uilc memorandum for deputy area_counsel sbse from subject attn david a breen chief branch cc it a significant service_center advice holding_period on gains from proceeds of insurance_company demutualization this responds to your request for significant advice dated date in connection with a question posed by the centralized quality review site issue sec_1 how to determine the holding_period for the interests of taxpayers who are former policyholders and annuitants of mutual life_insurance_companies who received stock in a stock_life_insurance_company or cash upon the demutualization of the mutual_life_insurance_company whether taxpayers who received cash are entitled to long-term_capital_gain treatment conclusions if the demutualization transaction by which taxpayer received stock in a stock_life_insurance_company in exchange for his equity interests in a mutual_life_insurance_company qualifies as a tax-free reorganization under sec_368 of the internal_revenue_code then taxpayer’s holding_period for the stock runs from the date the taxpayer first held an equity_interest in the mutual_life_insurance_company as a policyholder or annuitant sec_1223 of the code if the demutualization transaction by which taxpayer received stock in a stock_life_insurance_company in exchange for his equity interests in a mutual_life_insurance_company does not qualify as a tax-free reorganization under sec_368 then taxpayer’s holding_period for the stock runs from the date the taxpayer received the stock tl-n-1909-01 the holding_period for the interests of a taxpayer who received cash in exchange for his equity interests in a mutual_life_insurance_company upon demutualization runs from the date that taxpayer first held an equity_interest in the mutual_life_insurance_company as a policyholder or annuitant if the taxpayer who received cash held an equity_interest in a mutual_life_insurance_company as a policyholder or annuitant for more than one year then taxpayer is entitled to long-term_capital_gain treatment facts service_center representatives scrs answer calls and emails from taxpayers from across the country the centralized quality review site that oversees questions received and answers given has noticed that scrs receive many questions regarding the holding_period for the interests of taxpayers who are former policyholders and annuitants of mutual life_insurance_companies mutual company or companies that have been demutualized that is mutual companies have gone through a conversion from a mutual company to a stock_life_insurance_company stock company which in most cases qualifies as a reorganization within the meaning of sec_368 as a result of demutualization these taxpayers received either stock in the stock company or cash in exchange for their equity interests in the mutual company all of the proprietary interests in the mutual companies were owned by taxpayers taxpayers had a zero basis in their respective equity interests in the mutual companies discussion sec_354 provides that no gain_or_loss shall be recognized on the exchange of stock_or_securities in a corporation a_party_to_a_reorganization for stock_or_securities in the company resulting from the reorganization sec_358 provides that in the case of an exchange to which sec_354 among other sections applies the basis of the property permitted to be received without the recognition of gain_or_loss shall be the same as that of the property exchanged with certain adjustments revrul_71_233 1971_1_cb_113 holds that a merger of a mutual_life_insurance_company into a newly organized stock_life_insurance_company under state law pursuant to which policyholders exchange their proprietary interests in the mutual company for stock is a reorganization within the meaning of sec_368 the ruling also holds that pursuant to sec_354 no gain_or_loss will be recognized by taxpayers upon the exchange of their interests in the mutual life_insurance tl-n-1909-01 company for stock and pursuant to sec_358 taxpayers have the same basis in their stock as they had in their interests in the mutual_life_insurance_company sec_1223 provides that in determining the period for which a taxpayer has held property received in an exchange there shall be included the period for which he held the property exchanged if under chapter of the code the property has for the purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in his hands as the property exchanged and the property exchanged at the time of such exchange was a capital_asset as defined in sec_1221 or property described in sec_1231 sec_1221 defines the term capital_asset as property held by the taxpayer regardless of whether it is connected with the taxpayer's trade_or_business unless the property meets one of eight listed exceptions none of the exceptions are relevant here sec_1231 applies to property of a character which is subject_to the allowance for depreciation provided in sec_167 or real_property used in a trade_or_business that does not fall within certain exceptions generally equivalent to the exceptions in sec_1221 sec_1222 provides that long-term_capital_gain is gain from the sale_or_exchange of a capital_asset held for more than one year a taxpayers receiving stock if the demutualization transaction by which taxpayer received stock in a stock company in exchange for his equity interests in a mutual company qualifies as a tax-free reorganization under sec_368 then pursuant to sec_354 no gain_or_loss will be recognized by taxpayer on the exchange revrul_71_233 in addition pursuant to sec_358 taxpayer has the same basis in his stock as he had in his equity_interest in the mutual company here zero id taxpayer’s equity_interest in the mutual company is a capital assets within the meaning of sec_1221 accordingly pursuant to sec_1223 the holding_period for the stock received by taxpayer in exchange for his equity interests in the mutual company upon demutualization runs from the time that taxpayer first acquired an equity_interest in the mutual company as a policyholder or annuitant if the demutualization transaction by which taxpayer received stock in a stock company in exchange for his equity interests in a mutual company does not qualify as a tax-free reorganization under sec_368 then sec_354 sec_358 and sec_1223 do not apply in such a case taxpayer’s holding_period for the stock runs from the date the taxpayer received the stock tl-n-1909-01 many mutual companies have received a letter_ruling from the service stating that their demutualization transactions qualify as reorganizations within the meaning of sec_368 however prohibitions on disclosures by the service prevent us from informing former policyholders and annuitants whether the demutualization of the mutual company in which they held an equity_interest is a reorganization within the meaning of sec_368 accordingly taxpayers must obtain this information from the mutual company b taxpayers receiving cash taxpayers received cash in exchange for their equity interests in the mutual company as stated above a taxpayer’s equity_interest in a mutual company is a capital_asset taxpayer’s holding_period for his equity_interest in a mutual company runs from the date that taxpayer first acquired an equity_interest in the mutual company as a policyholder or annuitant accordingly if taxpayer held an equity_interest in the mutual company as a policyholder or annuitant for more than one year then taxpayer would be entitled to long-term_capital_gain treatment if you have any additional questions please call amy pfalzgraf pincite0
